429 F.3d 1012
TANNER ADVERTISING GROUP, L.L.C., Plaintiff-Appellant,v.FAYETTE COUNTY, GEORGIA, Defendant-Appellee.
No. 04-13210.
United States Court of Appeals, Eleventh Circuit.
November 1, 2005.

Edward Adam Webb, Webb & Porter, Atlanta, GA, for Plaintiff-Appellant.
Dennis A. Davenport, McNally Fox & Grant, Fayetteville, GA, for Defendant-Appellee.
On Appeal from the United States District Court for the Northern District of Georgia (No. 03-00023-CV-JTC-3); Jack T. Camp, Judge.


1
(Opinion June 9, 2005, 411 F.3d 1272, 11th Cir.2005)


2
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON and PRYOR, Circuit Judges*.

BY THE COURT:

3
A member of this Court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,


4
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.



Notes:


*
 Senior United States Circuit Judge Phyllis A. Kravitch has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)